Title: From Thomas Jefferson to William C. C. Claiborne, 10 March 1805
From: Jefferson, Thomas
To: Claiborne, William C. C.


                  
                     Dear Sir 
                     
                     Washington Mar. 10 05.
                  
                  Being in the moment of my departure for Monticello where I shall be one month, I take time barely to write you on the subject of La Fayette’s lands. Congress have passed a law which requires that he shall take his grant in portions of not less than 1000 acres each. by your letter of Dec 22 & the plan it seems that the vacant lands on both sides the Canal of Carondelet may amount to not more than 600. as. but I have no doubt of the right to locate this as one of the lots of 1000. acres whatever it falls short will be his loss. I will therefore pray you to advise with mr Briggs (whose office now extends to the Orleans territory) as to the form of location, and to locate & have surveyed as he shall direct ‘all the ungranted lands on both sides and including, the Canal of Carondelet and between the City of N. Orleans & the Bayou St. Jean whether covered with water or uncovered,’ for Monsr. de la Fayette, and to forward to me such certificate Etc. as will enable me to issue a grant. I will pay any expence incurred in this.   in your letter you mention 3. positions in which the residue of the land may be located, towit, 1. the island of N Orleans. 2 the Attacapas. 3. the red river. will you be so good as to explain the peculiar properties, advantages & disadvantages of these 3. cantons & what the lands might now be worth in each of them. on reciept of this I will decide for the General. should his own decision not be recieved in the mean time. Accept my friendly & respectful salutations.
                  
                     Th: Jefferson 
                     
                  
               